SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Statement of an increase in shareholding interest São Paulo, September 15, 2015 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B-, Fitch: B-, Moody’s: B3) , the largest low-cost and best-fare airline in Latin America, in compliance with Article 12, paragraph 1 st , of CVM Rule 358 of January 3, 2002, as amended by CVM Rule 449 of March 16, 2007, hereby announces, to its shareholders and to the public, that it has received from Delta Airlines, Inc., dated on September 10 th , 2015, the letter transcribed below, which informs the Company an increase to its shareholding position: ““Pursuant to Article 12 of Instruction 358 of January 3, 2002, issued by the Brazilian Securities and Exchange Commission (“CVM), as amended, DELTA AIR LINES, INC. , a company duly organized and existing under the laws of the state of Delaware, with head office in the City of Atlanta, State of Georgia, at 1030 Delta Boulevard , Atlanta, GA 30354, enrolled with the CNPJ under number 22.954.092/0001-81 (“Delta”), which legal representative in Brazil, Citibank Distribuidora de Títulos e Valores Mobiliários S.A., is enrolled with the CNPJ/MF under number 33.868.597/0001-10, hereby informs GOL LINHAS AÉREAS INTELIGENTES S.A. (“Company”) that Delta has acquired additional 24,625,570 non-voting preferred shares of the Company, increasing its participation from 2.93% to 9.48% in the Company’s total capital stock and from 6% to 16.2.% in the Company’s total non-voting capital stock. The acquisition of such additional non-voting shares is part of the strategic transactions between Delta and the Company, as informed to the market by the Company through the fato relevante released on July 10, 2015.” Investor Relations ri@golnaweb.com.br www.voegol.com.br/ri +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. GOL Linhas Aéreas Inteligentes S.A. (BMF&BOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and best-fare airline in Latin America, offers around 900 daily flights to 73 destinations, 17 international, in South America, the Caribbean and the United States, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 700 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and six abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 1 GOL Linhas Aéreas Inteligentes S.A . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 15 , 2015 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
